Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elected invention was the invention of Group I, claims 1-15. Claims 10-14 have now been cancelled. Claims 1-9 and 15 as amended in the latest reply (see the changes to claim 1), are examined on their merits below. Claims 16-19 remain withdrawn from further consideration.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification so as to show possession of the claimed invention by the applicant is (with emphasis on the text in bold):
“…the one way valve is disposed on a top surface of the inner chamber..” (applicant cites specification paragraph [0067] as providing support for the amendments to claim 1. See the latest Remarks on the first page, paragraph 1 thereof. However, and clearly, [0067] does not even mention the above noted claim limitation. Additionally, no part of the entire specification text appears to mention it either. Still further with regard to just the “top surface”, the feature does not appear to be top surface of the inner chamber.);
“….disposed on the top surface of the inner chamber such that the outer chamber and the inner chamber are configured to provide two independent evacuated environments.” (first see the examiners comments above. Additionally, there is no specification description of the relationship encompassed by the expression “such that”. Said a little differently, the fact of the disposition of the one-way valve in the top surface, wherever that is, is also not described in the specification as facilitating the claimed two independent evacuated environments).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the portions thereof discussed above cannot be adequately interpreted (due to the noted lack of adequate written description thereof). So for example, the examiner does not know what applicant means by top surface, and therefore by the limitation that the one way valve is disposed on a top surface of the inner chamber. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 15 is/are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker et al. (8,747,739) or WO 2007/049076, both cited by applicant herein and in the parent office action. The rejection is set out in detail in the last office action, and it is incorporated herein in its entirety by reference. Furthermore, the . 
Regarding the new claim limitations, the examiner finds as follows. The claimed top surface can be the surface in which the valve 15 of the Parker tray is disposed as shown in Fig 4. However, per column 4 lines 45-46 of Parker the valve 15 of the tray can be disposed in either a wall of the tray or can be incorporated into the protective cover (tray cover 22). Either of these disclosures also meet the new claim requirement that the valve be disposed in a top surface of the inner chamber. Finally, in view of the Parker disclosures, it would have been obvious to move the tray valve 15 in the specific embodiment shown in Parker Fig 4 to the top of the tray cover 22, as an obvious choice of design, or in order to provide more convenient access to the valve in certain circumstances. The new claim limitation is also met by 
Regarding the claim limitations of “the outer chamber and the inner chamber are configured to provide two independent evacuated environments”, the disclosure in Parker encompasses the feature as explained below. So first note the teaching in column 4 lines 9-11, for example. This discussion has to do with using a single sealed chamber to perform steps A and/or B in column 2 (with step A being an evacuation step performed by a manual suction device as taught in column 2 lines 33-34).  Thus, as expressly taught up to this point in Parker, the tray (with liner therein) and tray cover in Parker, that is to say, only these two components, can form a sealed and evacuated environment within the lined tray. 
in a further variation of the method of the present invention” the entire assembly of the tray, medical equipment and scavenger sachets therein (the sealed and evacuated tray of the preceding discussion) is placed inside an oxygen-impermeable pouch which is then also sealed to create a sealed environment.
So now, the pouch has been brought into the Parker disclosure in a variation of the Parker teaching. For example, as described in at least lines 36-37 of column 4, the tray and the pouch may be used in combination. Still further lines 40-44 of column 4 describe that the sealed pouch is equipped with a valve for connection to a suction device capable of removing “some” or “substantially all” of the air from the pouch. Even still further, the description continues, “a like valve is preferably also incorporated into the tray”. See lines 43-46 of column 4. Then as described in column 4 lines 46-48 “Where both the tray and the pouch are used, the respective valves are arranged so as to enable communication therebetween”. 
two independent evacuated environments, but if (as described in Parker and highlighted in the discussion of Parker above) you have a sealed and evacuated inner chamber that is then inserted into an outer chamber that is also sealed and evacuated, you in fact have two independent evacuated environments. 
Referring back to the teaching in column 4 lines 46-48, the fact that the respective valves are arranged so as to enable communication therebetween, does not change the fact that you still have two independent evacuated environments, as claimed. Thus, by way of further explanation of the previous description, Parker describes in the paragraph beginning at column 6 line 42 that the sealing of the compartment 12 (the inner chamber) from the ambient may be further enhanced by placing the entire assembly of the tray and cover and/or the valve in the pouch may be connected to a suction device to evacuate air from within the pouch, “thus causing a further reduction in the gas pressure within the inner chamber (the inner compartment 12). So what Parker is trying to do in some embodiments is to enhance the sealing of the inner compartment from the ambient by using both the inner and outer compartments. In such an arrangement vacuum can be drawn on the valve in the outer compartment which through communication of the valves causes a further reduction (this is a direct quote) in the gas pressure within the inner compartment. Column 6 line 52. However, and clearly, the inner compartment is sealed from the ambient prior to its introduction into the outer compartment. This sealing is not undone just because the inner compartment is placed within the outer compartment. Right? So the inner compartment is sealed from the outer compartment also, at least until vacuum is drawn on the outer compartment valve which through 
Finally as indicated in the rejection, what Parker is missing from the features recited in claim 1 is an express teaching that the inner chamber valve is a one way valve. One way valves are conventional, as also now admitted by applicant. See the latest Remarks at page 3 last paragraph. This also means that the manner of operation of the valves is known. So, as indicated in the rejection itself, make that inner valve 15 a one way valve for the reasons indicated. That would allow for 
 However, after insertion of the inner chamber into the outer chamber, you would like to further evacuate the inner chamber by drawing a vacuum on the outer chamber valve. For this reason also, if not for the first, make the inner chamber valve a one way valve. That would allow for communication between the valves so that a vacuum drawn on the outer chamber valve could be made to further evacuate the inner chamber. 
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
First note the comments above.
Second, it is apparent that the applicant’s arguments are not commensurate in scope with the claim features and that they have mischaracterized the positions of the examiner as well as the teaching .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736